Citation Nr: 1027963	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  08-34 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1950 to October 1950, 
from May 1951 to November 1953, and from May 1955 to July 1972.

This matter came before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a decision of November 2007 by the 
Department of Veterans Affairs (VA) Huntington, West Virginia, 
Regional Office (RO) that denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in April 
2007, due to myocardial infarction and coronary artery disease, 
with chronic obstructive pulmonary disease listed as a 
significant contributing condition.  

2.  At the time of the Veteran's death, service connection had 
been established for a dysthymic disorder, evaluated at 50 
percent; arthritis of the lumbosacral spine, evaluated at 20 
percent; bilateral conjunctivitis, evaluated at 10 percent; 
prostatitis, evaluated at 10 percent; arthralgia of the cervical 
spine, evaluated at 10 percent; and for residuals of a fracture 
of the right and 2nd metatarsal, asymptomatic kidney stones, 
residuals of a nonelective vasectomy, neurodermatitis of the left 
hand, onychomycosis of the big toe nail, and dorsal strain, all 
evaluated as noncompensably disabling, for a combined evaluation 
of 70 percent and the Veteran was in receipt of  a total 
disability evaluation based on individual unemployability from 
March 2004.

3.  A myocardial infarction and coronary artery disease, with 
chronic obstructive pulmonary disease were first manifested many 
years after service, and are not shown to be causally or 
etiologically related to service or to a service connected 
disability.  

4.  A disability of service origin is not shown to have been 
causally or etiologically related to, or to have played any role 
in producing or hastening the Veteran's death.


CONCLUSION OF LAW

The Veteran's death was not caused, or substantially or 
materially contributed to, by a service-connected disability.  38 
U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the appellant's claim on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the appellant dated in July 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for Dependency and Indemnity 
Compensation benefits, which includes a claim of service 
connection for the cause of the Veteran's death, section 5103(a) 
notice must be tailored to the claim.  The notice should include 
(1) a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service connected.  Unlike a claim to reopen, an original DIC 
claim imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why any 
claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present case, notice was provided by a letter dated in 
July 2007.  While the letter did not specifically inform the 
appellant of the disabilities for which the Veteran was service 
connected, any failure to do so in this regard is harmless, as 
the appellant is represented by a service organization that is 
intimately familiar with the adjudication of Veterans' claims; 
and the questioning and testimony provided before the BVA at the 
July 2009 hearing clearly demonstrate actual knowledge of what is 
necessary to substantiate the claim on appeal.  Further, the 
appellant was likewise provided every opportunity to submit 
evidence and argument in support of her claim and ample time to 
respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 44 F.3d 1328 (Fed. Cir. 
2006.)  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  In this regard, 
the Veteran's service and VA treatment records have been 
obtained, and the appellant has submitted extensive private 
treatment records associated with the Veteran's care and end of 
life treatment.  

Although the appellant maintains that the Veteran's death was 
related his service connected disorders, there is no need for a 
VA medical opinion, as there is no evidence of any myocardial 
infarction, coronary artery disease, or chronic obstructive 
pulmonary disease (COPD) during the Veteran's period of service, 
nor competent evidence suggesting any link between any of the 
aforementioned disorders and the Veteran's active service or any 
service connected disability.  Essentially, the VA's duty to 
obtain a medical opinion has not been triggered.  See 38 C.F.R. 
§ 3.159(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The appellant and her representative have not made the RO or the 
Board aware of any additional evidence that needs to be obtained 
in order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced her in the adjudication 
of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and will 
proceed to the merits of the appellant's appeal.

As conveyed at her July 2009 Board hearing and in many 
statements, the appellant maintains that the Veteran's death was 
related to his service connected disorders.  Specifically, as 
indicated in a December 2007 statement, the appellant asserts 
that, the Veteran was service connected for dysthymic disorder 
and this could have caused his death, by causing complications 
with his thymus gland.  This is essentially the basis for the 
appellant's claim.  

Determinations as to whether service connection may be granted 
for a disability that caused or contributed to a veteran's death 
are based on the same statutory and regulatory provisions that 
generally govern determinations of service connection.  See 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Service connection may be granted for disease or injury incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, such as cardiovascular disease, may be 
presumed to have been incurred or aggravated during service if 
such diseases become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

The death of a veteran will be considered to have been due to a 
service-connected disability where the evidence establishes that 
a disability was either the principal or the contributory cause 
of death.  38 C.F.R. § 3.312(a).  A principal cause of death is 
one which, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one which contributed substantially or materially to 
cause death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. § 3.312(c).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service- connected condition accelerated death 
unless such condition affected a vital organ and was itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

As has been previously noted, the Veteran had active service from 
May 1950 to October 1950, from May 1951 to November 1953, and 
from May 1955 to July 1972.  The Veteran's death certificate 
indicates that he died in April 2007, due to myocardial 
infarction and coronary artery disease, with chronic obstructive 
pulmonary disease (COPD) being another significant condition that 
caused his death.  At the time of his death, the Veteran was 
service connected for a dysthymic disorder, evaluated at 50 
percent; arthritis of the lumbosacral spine, evaluated at 20 
percent; bilateral conjunctivitis, evaluated at 10 percent; 
prostatitis, evaluated at 10 percent; arthralgia of the cervical 
spine, evaluated at 10 percent; and for residuals of a fracture 
of the right and 2nd metatarsal, asymptomatic kidney stones, 
residuals of a nonelective vasectomy, neurodermatitis of the left 
hand, onychomycosis of the big toe nail, and dorsal strain, all 
evaluated as noncompensably disabling, for a combined evaluation 
of 70 percent and the Veteran was in receipt of  a total 
disability evaluation based on individual unemployability from 
March 2004.

Upon reviewing the Veteran's service treatment records, there is 
no evidence of any treatment or complaints of myocardial 
infarction, coronary artery disease, COPD, or similar condition.  
The Veteran's service treatment records document his multiple 
treatments for complaints of chest pain and difficulty breathing.  
In May 1957, the Veteran was admitted to a service medical 
facility for an upper respiratory infection and associated chest 
pains.  At this time, a service medical professional noted the 
Veteran's (i) normal heart rate and rhythm, without murmur, (ii) 
clear lungs, and (iii) blood pressure of 134/80.  Moreover, the 
Veteran was given an electrocardiography, which provided normal 
results, and he was diagnosed with psychogenic cardiovascular 
reaction, manifest by mild pericardial pain, and returned to 
duty.  The Veteran was treated for similar complaints in February 
1961, and diagnosed with costochondritis (inflammation of the rib 
or rib cartilage).  See Dorland's Illustrated Medical Dictionary, 
pp.430, 431, 1873 (31st ed. 2007).  At the time of his 
separation, in November 1971, the Veteran denied any history of 
(i) pain or pressure in chest, (ii) chronic cough, (iii) 
palpitation or pounding heart, or (iv) heart trouble, on his 
Report of Medical History.  What is more, the Veteran was 
medically separated from active service, as documented in a 
January 1972 Medical Board Report, and provided an extensive 
physical examination that noted no abnormalities of the (i) lungs 
and chest, (ii) heart (thrust, size, rhythm, sounds), or (iii) 
vascular system.  Essentially, the Veteran's service treatment 
record is negative of any treatment, or diagnosis with any 
myocardial infarction, coronary artery disease, COPD, or any 
similar disorder.  

A February 1996 private hospitalization discharge record reflects 
the Veteran's diagnosis with stenosis of both carotid arteries 
and related surgery.  In March 1997, the Veteran sought private 
follow-up treatment and the private physician documented his 
history of hypertension, elevated cholesterol and previous stoke, 
as well as indicating that the Veteran had resumed smoking.  
Notably, these heart related treatment and surgical records, just 
as others in the claims folder dated between 1996 and 2007, do 
not suggest any link between the aforementioned diagnosed 
disorders and the Veteran's active service or any service 
connected disorder, to include dysthymic disorder.  

The claims folder contains an August 1997 statement from the 
Veteran's private primary care physician.  In this statement, the 
private physician conveys that he began treating the Veteran in 
November 1994 and during the course of this treatment, the 
Veteran "developed some major medical problems . . . [such as] 
arteriosclerotic vascular disease and . . . coronary artery 
calcification."  Further, the Veteran's primary care physician 
documented the Veteran's diagnosis with high blood pressure, 
COPD, and anxiety.  Ultimately, the private physician opined that 
there is a link between the Veteran's previous stroke and 
diagnosed coronary artery disease; however, there is no 
suggestion that any of the diagnosed heart and/or vascular 
disorders was related to the Veteran's active service or any 
service connected disorders.   

An August 2004 statement from private physician, F.E., M.D., 
noted the Veteran's multiple medical conditions, including 
coronary artery disease, peripheral vascular disease and COPD.  
In this statement, Dr. E. further noted that the Veteran 
underwent cardiac catherization, in August 2004, and on 
catherization "moderately decreased left ventricular function" 
was noted.  Based on the Veteran's history of coronary artery 
bypass grafting and the other aforementioned conditions, Dr. E 
specifically indicated that the Veteran should "make every 
effort to discontinue smoking, watch his diet closely, and keep 
his lipids and blood pressure under control."  Nevertheless, Dr. 
E does not suggest, must less provide an opinion, that there is 
any relationship between the Veteran's coronary and/or vascular 
disorders, and the his active service or any service connected 
disorder, to include dysthymic disorder.  

The November 2007 statement of private physician, S.V., M.D., has 
also been associated with the claims folder.  Dr. V states that 
he treated the Veteran beginning in 2001 and that the Veteran's 
coronary artery disease "could have had a signification 
contribution to his cause of death including myocardial 
infarction."  In this statement, Dr. V also opines that a 
"thymus gland malfunction is [as] likely as not a contributing 
faction to his cardiovascular disease."  

The appellant has further submitted copies from a medical 
dictionary and an internet health site.  With respect to the 
medical dictionary, the appellant directs the Board's attention 
to the definitions for "dysthymia" and "dysthymic," seemingly 
suggesting that a dysthymic disorder may result in a malfunction 
of the thymus.  The health related internet article then details 
the complications that may stem from a malfunction of the thymus 
gland.  

At the outset, the Board takes note of, and has considered, the 
appellant's statements, detailing her theory that the Veteran's 
service connected dysthymic disorder caused, or contributed to, 
his death.  However, in a situation of this nature, the appellant 
lacks the medical training and expertise to provide a credible 
opinion linking the cause of the Veteran's death to his active 
service, or any service connected disorder.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  As such, these 
statements are insufficient to provide the requisite nexus 
between the cause of the Veteran's death and his active service 
or any service connected disorder, to include associated 
medications.  

After a thorough review of the claims folder, the Board concludes 
that there is no competent evidence of record linking the 
Veteran's cause of death to his active service or any service 
connected disorder.  Initially, a November 2007 statement from 
private physician Dr. V, does opine that the Veteran's thymus 
gland malfunction may have contributed to his cardiovascular 
disease, but the doctor does not suggest, must less opine, that a 
thymus gland disorder is related to the Veteran's active service 
or any service connected disorders, to include dysthymic 
disorder.  What is more, although Dr. V opines that coronary 
artery disease could have contributed to the cause of the 
Veteran's death, including myocardial infarction, there again is 
no opinion, or suggestion, that the Veteran's active service or 
service connected disorders, to include dysthymic disorder, are 
related to diagnosed coronary artery disease.  

Further, an opinion linking a myocardial infarction, coronary 
artery disease or COPD to active service or a service connected 
disorder, to include dysthymic disorder, is also notably absent 
from the August 1997 statement of the Veteran's then private 
physician.  Upon reviewing these medical statements and the 
private and VA treatment records associated with the claims 
folder, the Board concludes that there is no medical evidence 
suggesting there is a link between the Veteran's active service 
or service connected disorders, to include dysthymic disorder, 
and a myocardial infarction, coronary artery disease or COPD.

Additionally, the Veteran was not treated for, or diagnosed with, 
a myocardial infarction, coronary artery disease or COPD in-
service.  In fact, the evidence of record suggests the Veteran 
was not diagnosed with any of the aforementioned disorders for 
many years after his separation from active service.  Looking to 
the August 1997 statement of the Veteran's private treating 
physician, the earliest the Veteran was diagnosed with coronary 
artery disease or COPD was some 25-years after his separation 
from service (1972-1997), which also weighs against the present 
claim.  See Maxon v. West, 12 Vet. App. 453 (1999), aff'd 230 
F.3d 1330 (Fed. Cir. 2000). 

The appellant has submitted definitions from a medical dictionary 
and health related articles, in an attempt to establish a link 
between the Veteran's service connected dysthymic disorder, 
thymus gland malfunction and the ultimate cause of the Veteran's 
death.  However, the definitions highlighted in the medical 
dictionary provide only a definition of the indicated conditions, 
and the internet article speaks generally of the causes (which do 
not reference dysthymic disorder), symptoms, and complications of 
a thymus gland malfunction.  Essentially the aforementioned 
submissions are too general and do not provide a sufficient basis 
to establish a connection between the Veteran's cause of death 
and his active service or any service connected disorder, to 
include dysthymic disorder.  

Accordingly, the Board finds that there is no medical evidence of 
record that provides the requisite nexus between the cause of the 
Veteran's death and his time in-service, or any service connected 
disorder.  Indeed, the Veteran's death certificate indicates that 
his death was caused by a myocardial infarction and coronary 
artery disease, with COPD being a contributing disorder, and 
there is no evidence of record connecting any of these disorders 
to Veteran's active service, or any service connected disorder, 
to include dysthymic disorder.  

Therefore, the Board concludes that neither the Veteran's active 
service nor service connected disabilities caused or contributed 
to his death.  See 38 C.F.R. § 3.312(a).  The Board sympathizes 
with the appellant; however, as the preponderance of the evidence 
is against her claim, the reasonable doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b).



ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


